           Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 1 of 11. PageID #: 264




                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION


      RODOLFO TREJO,                                          )      CASE NOS.: 5:16-cr-00387
                                                              )                 5:19-cv-01263
                       Petitioner,                            )
                                                              )      JUDGE JOHN R. ADAMS
               v.                                             )
                                                              )      MEMORANDUM OF OPINION AND
      UNITED STATES OF AMERICA,                               )      ORDER
                                                              )
                       Respondent.                            )


         This matter is before the Court on Petitioner Rodolfo Trejo’s (“Trejo”) Motion Under 28

  U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. (Mot. to Vacate, ECF No. 39.) 1 For the

 following reasons, this Court DENIES Trejo’s motion. Because the motion, along with the record

 of prior proceedings before this Court, plainly demonstrate that Trejo is not entitled to relief, the

 government is not ordered to respond to Trejo’s motion and an evidentiary hearing is not necessary.

 See Rules 4(b), 5(a), and 8 of the Rules Governing Section 2255 Proceedings.

I.       FACTUAL BACKGROUND

         On December 13, 2016, a federal Grand Jury indicted Trejo for three counts of Distribution of

 Cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), one count of Possession with

 Intent to Distribute Cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and one count

 of Illegal Reentry After Deportation in violation of 8 U.S.C. § 1326. (Indictment 1-3, ECF No. 8.)

         On January 3, 2017, Trejo appeared before this Court for arraignment and pled not guilty to all

 counts. (Min. 1/3/2017. See also Tr. 1/3/2017 Arraignment Hr’g 2:1-5, 2:11-19, 3:13-4:7, ECF

 No. 27.) On February 3, 2017, Trejo attended a change of plea hearing before this Court where he


 1
      All citations in this Memorandum of Opinion and Order are to the docket for United States of America v. Trejo,
     Case No. 5:16-cr-00387, N.D. Ohio.

                                                       Page 1 of 11
      Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 2 of 11. PageID #: 265




pled guilty to all five counts of the indictment. (Min. 2/3/2017. See also Tr. Change of Plea Hr’g

3:5-7, 3:13-4:19, ECF No. 33.) Trejo and the government did not enter into a plea agreement. (Id.

at 3:20.)

    During the change of plea hearing, Trejo was placed under oath and engaged in a plea colloquy

with this Court in which Trejo affirmed that he was not under the influence of any substance that

would affect his ability to understand the hearing, that he fully reviewed all the matters related to

his case, that he was satisfied with his attorney’s performance, and that he understood entering a

guilty plea may result in his removal from the United States. (Id. at 4:20-6:8.) This Court also

reviewed the statutory penalties for the five counts against Trejo, the advisory sentencing

guidelines, the factors this Court must consider when sentencing, and the rights Trejo was waiving

by entering a guilty plea. (Id. at 6:9-13:12.) When this Court sought to determine the factual basis

for Trejo’s guilty plea, Trejo admitted, under oath that on three separate occasions, between August

17, 2016 and September 22, 2016, he sold cocaine to an individual in Canton, Ohio. (Id. at 13:13-

14:13.) Trejo also admitted to possessing cocaine on December 1, 2016, which was discovered

pursuant to a lawful traffic stop. (Id. at 14:14-15:12.) Finally, Trejo admitted that he had been

previously deported from the United States in 2013, had not applied for or obtained consent for

readmission to the United States, and yet was in the United States on December 1, 2016. (Id. at

15:13-16:1.)

    After the thorough exchange between Trejo and this Court, Trejo stated under oath that he did

not have any questions or concerns, that no one had forced, coerced or threatened him to enter a

guilty plea, and that he understood his rights, wished to waive them, and wished to plead guilty.

(Id. at 16:2-17:12.) This Court accepted Trejo’s plea with a finding that he was competent and

entered a knowing and voluntary plea. (Id. at 17:13-19.)



                                           Page 2 of 11
            Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 3 of 11. PageID #: 266




          On May 23, 2017, Trejo attended his sentencing hearing, where this Court sentenced Trejo to

       60 months custody on each count, to be served concurrently. (Min. 5/23/2017; J. 1-2, ECF No. 21.

       See also Tr. Sentencing Hr’g 3:3-5, 26:20-25, ECF No. 34.) This Court’s sentence was upheld on

       appeal and the Supreme Court of the United States denied certiorari on October 1, 2018. United

    States v. Trejo, 729 F. App’x 396 (6th Cir. 2018); United States v. Trejo, 139 S. Ct. 221 (2018).

    On May 31, 2019, Trejo filed his Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

    Sentence.

 II.      STANDARD OF REVIEW

          Pursuant to 28 U.S.C. § 2255, a prisoner “may move the court which imposed the sentence

       [against him] to vacate, set aside, or correct the sentence.” 28 U.S.C.S. § 2255(a). In order for the

       prisoner to obtain relief under 28 U.S.C. § 2255, he “must allege as a basis for relief: (1) an error

       of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

       fact or law that was so fundamental as to render the entire proceeding invalid.” Mallett v. United

       States, 334 F.3d 491, 496-97 (6th Cir. 2003) (quoting Weinberger v. United States, 268 F.3d 346,

       351 (6th Cir. 2001)) (internal quotation marks omitted). Trejo provides two grounds for relief

       pursuant to 28 U.S.C. § 2255 in his Motion to Vacate alleging errors of constitutional magnitude

       in the form ineffective assistance of counsel for: (1) failing to investigate relevant conduct; (2)

       failing to advise Trejo to accept a plea agreement. (Mot. to Vacate 4, ECF No. 39.)

III.      LEGAL ANALYSIS

          A. Ineffective Assistance of Counsel

          For Trejo to demonstrate that his counsel’s assistance was so defective that justice requires his

       sentence to be vacated, set aside, or corrected, he must prove two components. First, Trejo “must

       show that counsel’s performance was deficient,” which “requires showing that counsel made errors



                                                  Page 3 of 11
      Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 4 of 11. PageID #: 267




so serious that counsel was not functioning as the ‘counsel’ guaranteed . . . by the Sixth

Amendment.” Strickland v. Washington, 466 U.S. 668, 687 (1984). Second, Trejo “must show that

the deficient performance prejudiced” him. Id. Both components must be proved, otherwise it

cannot be stated that there was a “breakdown in the adversary process that renders the result

unreliable.” Id.

   For the first component, “the proper standard for attorney performance is that of reasonably

effective assistance.” Id. Therefore, to be deemed deficient, counsel’s representation of Trejo must

have fallen below an “objective standard of reasonableness.” Id. at 688. This means that counsel’s

conduct must have been reasonable given “the facts of the particular case, viewed as of the time

of counsel’s conduct.” Id. at 690. Furthermore, “[j]udicial scrutiny of counsel’s performance must

be highly deferential” and every effort must be made “to eliminate the distorting effects of

hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

conduct from counsel’s perspective at the time.” Id. at 689. Because of the difficulties associated

with this hindsight analysis, “a court must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance” and “counsel is strongly

presumed to have rendered adequate assistance and made all significant decisions in the exercise

of reasonable professional judgment.” Id. at 689-90.

   For the second component, Trejo must demonstrate that counsel’s deficient performance

prejudiced him. This means that “[a]n error by counsel, even if professionally unreasonable, does

not warrant setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” Id. at 691. Therefore, Trejo must do more than simply show that his counsel’s “errors

had some conceivable effect on the outcome of the proceeding” because then “[v]irtually every act

or omission of counsel would meet that test . . . and not every error that conceivably could have



                                           Page 4 of 11
       Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 5 of 11. PageID #: 268




influenced the outcome undermines the reliability of the result of the proceeding.” Id. at 693. Trejo

is required, therefore, to “show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different,” where “[a]

reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id. at

694.

        1. Ground One – Failure to Investigate Relevant Conduct

    With respect to Trejo’s first ground for relief, he argues that his counsel failed to investigate

evidence of relevant conduct which this Court “used to double the maximum of the term of time

in the sentencing range.” (Mot. to Vacate 4, ECF No. 39.) Trejo’s focus is on the following

statement contained in the Presentence Investigation Report (“PSR”):

        In November 2016 Homeland Security Investigations (HSI) received information
        from ATF that the defendant was involved in a Mexican criminal organization
        operating in the Canton, Ohio, area. Investigation showed that the defendant and
        others were involved in the illegal sale and distribution of firearms and narcotics.

(PSR ¶ 12, ECF No. 15.) Trejo argues that he was not a member of a gang, there was no evidence

of his involvement with a gang, and he was not involved with the sale of firearms, all of which his

counsel should have investigated. (Mot. to Vacate 4, 17, 22, ECF No. 39.)

   Although Trejo does not fully develop this argument, it is reasonable to assume that Trejo is

claiming that had his counsel investigated this relevant conduct this Court would not have imposed

the sentence it did. Therefore, Trejo must demonstrate that his counsel’s failure to investigate

evidence of the relevant conduct was objectively, professionally unreasonable and but for his

counsel’s failure to investigate, Trejo would not have been sentenced to 60 months imprisonment.

   Accordingly, “counsel has a duty to make reasonable investigations or to make a reasonable

decision that makes particular investigations unnecessary” and “a particular decision not to

investigate must be directly assessed for reasonableness in all the circumstances, applying a heavy

                                           Page 5 of 11
     Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 6 of 11. PageID #: 269




measure of deference to counsel’s judgments.” Strickland v. Washington, 466 U.S. 668, 691

(1984). A decision to limit investigations may be considered objectively, professionally reasonable

when the decision is supported by strategic considerations. See Rompilla v. Beard, 545 U.S. 374,

383 (2005) (“the duty to investigate does not force defense lawyers to scour the globe on the off

chance something will turn up; reasonably diligent counsel may draw a line when they have good

reason to think further investigation would be a waste”); Wiggins v. Smith, 539 U.S. 510, 525

(2003) (explaining that counsel’s decision to limit investigations may be reasonable if counsel has

evidence that further investigation would be fruitless); Strickland v. Washington, 466 U.S. 668,

699 (1984) (supporting the proposition that counsel’s decision to limit investigations does not

constitute deficient performance when “counsel could reasonable surmise” that additional

investigation “would be of little help”).

   In the instant matter, Trejo asserts only conclusory statements devoid of evidentiary support

that his counsel failed to investigate whether Trejo was involved in a gang. Additionally, given the

PSR provided that government agencies possessed evidence that Trejo was a member of a criminal

organization that sold firearms and illegal drugs, it is certainly objectively, professionally

reasonable that Trejo’s counsel declined to further investigate as a strategic decision – particularly

because Trejo was not indicted for crimes related to supplying firearms or as a member of a

conspiracy. Therefore, this Court defers to counsel’s judgment as Trejo has not provided evidence,

aside from conclusory statements, that his counsel’s performance was objectively, professionally

unreasonable.

   However, providing Trejo with every benefit of the doubt, even if this Court were to find

Trejo’s counsel’s performance with respect to investigating this relevant conduct was objectively,

professionally unreasonable, Trejo’s argument would fail in demonstrating prejudice. Trejo cannot



                                            Page 6 of 11
     Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 7 of 11. PageID #: 270




demonstrate that but for his counsel’s failure to investigate his involvement in a criminal

organization, this Court would not have imposed a 60-month sentence. This Court was clear that

the sentence was imposed because Trejo not only sold drugs, but also supplied them, that Trejo’s

previous lenient sentences did not deter him from reentering the United States illegally and

engaging in criminal activity dangerous to our communities, and also because Trejo was “more

likely than not to commit additional crimes.” (Tr. Sentencing Hr’g 20:2-27:3, ECF No. 34.) This

Court’s 60-month sentence did not hinge on Trejo’s involvement in a criminal organization alone.

Therefore, Trejo cannot demonstrate that but for his counsel’s performance this Court would have

imposed a different sentence. Trejo’s first ground for relief is denied.

       2. Ground Two – Failure to Negotiate a Binding Plea Agreement

   Although Trejo asserts his second ground for relief is for ineffective assistance of counsel for

failing to “properly advise Trejo to accept a plea agreement,” Trejo’s supporting argument for this

ground for relief indicates he is arguing that his counsel was ineffective for failing to negotiate a

binding plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C). (Mot. to Vacate 4, 11-12, 14-15,

18-21, ECF No. 39.)

   The constitutional right to effective counsel is required during plea negotiations. Missouri v.

Frye, 566 U.S. 134, 144 (2012). However, “there is no constitutional right to plea bargain.”

Weatherford v. Bursey, 429 U.S. 545, 561 (1977). “The successful negotiation of a plea agreement

involves factors beyond the control of counsel, including . . . the cooperation of the prosecutor,

who has no obligation to offer such an agreement.” United States v. Hall, 212 F.3d 1016, 1022

(7th Cir. 2000). Most importantly, however, is there is no absolute right that a federal judge accepts

a plea agreement. Frye, 566 U.S. at 149 (citing Santobello v. New York, 404 U.S. 257, 262 (1971)).




                                            Page 7 of 11
     Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 8 of 11. PageID #: 271




   Given this framework, to be successful in his argument, Trejo must demonstrate that his

counsel’s performance during the plea-bargaining process was objectively, professionally

unreasonable given the facts and circumstances of Trejo’s case and there is a reasonable

probability that but for his counsel’s objectively, professionally unreasonable performance, the

outcome of the plea bargaining process would have been different. See Lafler v. Cooper, 566 U.S.

156, 163 (2012) (concluding that to demonstrate prejudice, a petitioner “must show the outcome

of the plea process would have been different with competent advice”).

   Although Trejo is clear that he wished to enter into a binding plea agreement with the

government, what is not clear is how his counsel’s failure to secure the specific binding plea

agreement Trejo wanted was objectively, professionally unreasonable. (Mot. to Vacate 11, ECF

No. 39 (stating Trejo “preferred to get into a Rule 11(c)(1)(C) plea agreement with the

Government”).) Besides providing conclusory statements that “counsel failed to solidify a plea

agreement” despite the government’s alleged willingness to “present a plea offer,” Trejo offers

nothing else to suggest his counsel’s performance fell below professional norms. (Id. at 11, 14.

See also id. at 14 “Trejo argues he received ineffective assistance because counsel failed to solidify

a plea agreement which Petitioner offered to accept; i.e. secure a plea deal on terms that were

favorable to Trejo.”)

   Trejo does allege, that the government originally offered to enter into the binding plea

agreement Trejo desired, reflecting an agreed term of imprisonment between 24 and 30 months,

but the offer was later rescinded by the government. (Id. at 14-15.) Trejo claims that he then

expressed his desire to enter into the binding plea agreement reflecting a term of imprisonment

between 24 and 30 months with the government, but his counsel “was unable to secure such a plea

from the Government.” (Id. at 15.) Even if this Court were to assume that Trejo’s counsel’s



                                            Page 8 of 11
      Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 9 of 11. PageID #: 272




performance was objectively, professionally unreasonable for failing to enter into the allegedly

offered binding plea agreement before the government rescinded their offer, Trejo has provided

no evidence that the government actually made such an offer. The language of Trejo’s motion is

very specific that Trejo was the party who desired a plea agreement with terms he personally

viewed as favorable: “It was Petitioner’s desire to seek a plea agreement offer and enter into a plea

agreement with the Government.” (Id. at 15.)

    Even if this Court were to engage in a cascade of assumptions and assume that the government

offered the binding plea agreement reflecting an agreed term of imprisonment between 24 to 30

months and assume that the government was always willing to enter into that exact plea agreement

with Trejo, and assume that Trejo’s counsel’s performance was objectively, professionally

unreasonable for failing to secure that exact plea agreement with the government, Trejo still must

prove prejudice. Trejo still must prove that the outcome of the plea process would have been

different but for his counsel’s objectively, professionally unreasonable performance.

    This is where, even providing Trejo with every latitude, Trejo’s argument fails because the

final stop for the binding plea agreement is this Court. In a situation such as this, where a trial court

has the discretion to refuse to accept a plea agreement, Trejo must show that there is a reasonable

probability that the trial court would not “have prevented the offer from being accepted or

implemented.” Frye, 566 U.S. at 148. Rather than arguing this point, Trejo simply states, “there

was a reasonable probability that this Court would have accepted the terms of the plea agreement”

and “there is a reasonable probability that Trejo would have received a lesser sentence.” (Mot. to

Vacate 15, 20-21 ECF No. 39.) These conclusory statements do not pass muster.

    Given this Court’s detailed explanations as to why the advisory sentencing guideline of 24 to

30 months imprisonment was insufficient, along with this Court’s imposition of a 60-month



                                             Page 9 of 11
     Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 10 of 11. PageID #: 273




sentence, Trejo cannot demonstrate, with a reasonable probability, that this Court would have

accepted and implemented a binding plea agreement between the parties agreeing to a term of

imprisonment between 24 and 30 months which, likewise, would have bound this Court to

sentencing no more than 30 months imprisonment. (Tr. Sentencing Hr’g 20:2-27:3, ECF No. 34.)

Quite simply, assuming Trejo’s counsel’s performance was objectively, professionally

unreasonable, Trejo clearly cannot demonstrate that said performance prejudiced him. Therefore,

Trejo’s second ground for relief is denied.

        3. Suggestions of a Coerced Guilty Plea

    As a brief note, a few times throughout his Motion to Vacate, Trejo suggests that his counsel

coerced or compelled his guilty plea. (Mot. to Vacate 11-12, 14, 17, 20, ECF No. 39.) A guilty

plea is valid so long as it is entered voluntarily and intelligently. Bousley v. United States, 523 U.S.

614, 618 (1998) (citing Brady v. United States, 397 U.S. 742, 748 (1970)). In order to ensure that

a guilty plea is entered voluntarily and intelligently, a district court must, in accordance with Rule

11 of the Federal Rules of Criminal Procedure, verify that the pleading party “understands his or

her applicable constitutional rights, the nature of the crime charged, the consequences of the guilty

plea, and the factual basis for concluding that the defendant committed the crime charged.” United

States v. Dixon, 479 F.3d 431, 434 (6th Cir. 2007) (quoting United States v. Webb, 403 F.3d 373,

378-79 (6th Cir. 2005)) (internal quotation marks omitted). When engaging in this plea colloquy

with the court, as required by Rule 11 of the Federal Rules of Criminal Procedure, a defendant is

bound by the statements he made in response to the court’s inquiry, so long as the court

“scrupulously followed the required procedure.” Baker v. United States, 781 F.2d 85, 90 (6th Cir.

1986) (relying upon Moore v. Estelle, 526 F.2d 690, 696-97 (5th Cir. 1976); Jackson v. United

States, 512 F.2d 772, 773 (5th Cir. 1975)).



                                            Page 10 of 11
           Case: 5:16-cr-00387-JRA Doc #: 42 Filed: 12/29/20 11 of 11. PageID #: 274




         The record on this matter is clear – Trejo entered a voluntary guilty plea that was uncoerced.

      This Court entered into a lengthy and detailed plea colloquy with Trejo to ensure that his plea was

   voluntary. Trejo testified, under oath, that he understood the nature of the charges against him, that

   he understood the constitutional rights he wished to waive by entering a guilty plea, that he

   understood the potential consequences of entering a guilty plea, and that he admitted to engaging

   in the criminal activity, as described by the government, supporting his guilty plea. Furthermore,

   Trejo testified, under oath, that no one threatened him, forced him, or coerced him into entering

   his guilty plea.

         Because this Court scrupulously followed the requirements of Rule 11 of the Federal Rules of

   Criminal Procedure, Trejo is bound by the statements that he made in response to the Court’s

   inquiry. Accordingly, to the extent Trejo is attempting to argue that his guilty plea is invalid, this

   Court finds otherwise – there is no evidence that Trejo’s counsel, or anyone else for that matter,

   coerced or compelled Trejo to plead guilty.

IV.      CONCLUSION

         For the foregoing reasons, Petitioner Rodolfo Trejo’s Motion Under 28 U.S.C. § 2255 to

  Vacate, Set Aside, or Correct Sentence is hereby DENIED. Furthermore, this Court certifies,

  pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

  faith and there is no basis upon which to issue a certificate of appealability pursuant to 28 U.S.C.

  § 2253(c); Fed. R. App. P. 22(b).

         IT IS SO ORDERED.

         DATE: December 29, 2020                           /s/ John R. Adams
                                                           Judge John R. Adams
                                                           UNITED STATES DISTRICT COURT




                                                Page 11 of 11
